Name: Commission Regulation (EEC) No 3226/90 of 8 November 1990 amending Regulation (EEC) No 1207/90 fixing the monetary compensatory amounts in the agricultural sector and certain coefficients required for their application
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 12 . 11 . 90 Official Journal of the European Communities No L 312/ 1 I (Acts whose publication is obligatory) COMMISSION REGULATION (EEC) No 3226/90 of 8 November 1990 amending Regulation (EEC) No 1207/90 fixing the monetary compensatory amounts in the agricultural sector and certain coefficients required for their application THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 1677/85 of 11 June 1985 on monetary compensatory amounts in agriculture (l), as last amended by Regulation (EEC) No 2205/90 (2), and in particular Article 9 (2) thereof, Whereas the monetary compensatory amounts introduced by Regulation (EEC) No 1677/85 were fixed by Commission Regulation (EEC) No 1207/90 (3), as last amended by Regulation (EEC) No 3137/90 (4); Whereas Commission Regulation (EEC) No 3153/85 (s), as last amended by Regulation (EEC) No 3672/89 (*), lays down detailed rules for calculating monetary compensatory amounts ; whereas the spot market rates recorded as provided for in Regulation (EEC) No 3153/85 in the period 31 October to 6 November 1990 for the pound sterling lead, pursuant to Article 5 (3 ) of Regulation (EEC) No 1677/ 85 , to an adjustment of the monetary compensatory amounts applicable for the United Kingdom in the cereals sector ; whereas the monetary compensatory amounts applicable for the United Kingdom in the sectors concerned should be adjusted pursuant to Article 8 of Regulation (EEC) No 3153/85 , HAS ADOPTED THIS REGULATION : Article 1 Regulation (EEC) No 1207/90 is hereby amended as follows : 1 . The column headed 'United Kingdom' in parts 1 , 5 , 7 and 8 in Annex I is replaced by that in Annex I hereto. 2 . Annex II is replaced by Annex II to this Regulation. Article 2 This Regulation shall enter into force on 12 November 1990 . This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 8 November 1990 . For the Commission Ray MAC SHARRY Member ofthe Commission 1) OJ No L 164, 24. 6. 1985, p. 6. 2) OJ No L 201 , 31 . 7 . 1990, p . 9 . J) OJ No L 122, 14 . 5 . 1990, p. 1 . 4) OJ No L 305 , 1 . 11 . 1990, p. 1 . 5) OJ No L 310, 21 . 11 . 1985, p. 4 . 6) OJ No L 358, 8 . 12 . 1989, p. 28. No L 312/2 Official Journal of the European Communities 12 . 11 . 90 ANNEX I PART 1 SECTOR CEREALS Monetary compensatory amounts I ||||II Positive Negative CN code Table Additionalcode Notes Germany DM Nether ­ lands F1 Spain Pta United Kingdom £ Belgium/ Luxem ­ bourg Bfrs/Lfrs Denmark Dkr Italy Lit France FF Greece Dr Ireland £ Irl Portugal Esc . li  1 000 kg  0709 90 60 IIII 1,580 0712 90 19 IIIlIlI 1,580 1001 10 10 IlIIIl 2,212 1001 10 90 II 2,212 ' 1001 90 91 II 1,580 1001 90 99 || 1,580 1002 00 00 IIII 1,501 1003 00 10 li 1,501 1003 00 90 1,501 1004 00 10 Il II 1,441 1004 00 90 IIII 1,441 1005 10 90 Il 1,580 1005 90 00 IIIl 1,580 1007 00 90 II 1,501 1008 20 00 IIII 1,501 1101 00 00 || \ 1,916 1102 10 00 liIl 1,805 1102 20 10 2,212 1102 20 90 II Il 0,711 1102 90 10 Il 1,531 1102 90 30 IlII 1,470 1102 90 90 11-1 7285 1,531 11-1 7286 Il 1,531 1103 11 10 2,843 1103 11 90 2,069 1103 12 00 \ 2,017 1103 13 11 11-2 7287 l 2,291 1103 13 19 11-3 7288 I 2,291 11-3 7289 II 2,291 1103 13 90 l l 1,612 1103 19 10 \ I 1,531 1103 19 30 I \ l 2,102 1103 19 90 11-1 7285 \ 1,531 11-1 7286 l 1,531 1103 21 00 \ \ 1,612 1103 29 10 l \ l 1,531 1103 29 20 \ 1,531 2 . 11 . 90 Official Journal of the European Communities No L 312/3 CN code Table Additionalcode Positive Germany Nether- Spain Notes lands United Kingdom Belgium/ Luxem ­ bourg Denmark Negative Italy France Greece Ireland Portugal 1103 29 30 1103 29 40 1103 29 90 1104 11 10 1104 11 90 1104 12 10 1104 12 90 1104 19 10 1104 19 30 1104 19 50 1104 19 99 1104 21 10 1104 21 30 1104 21 50 1104 21 90 1104 22 10 1104 22 30 1104 22 50 1104 22 90 1104 23 10 1104 23 30 1104 23 90 1104 29 11 1104 29 15 1104 29 19 1104 29 31 1104 29 35 1 104 29 39 1104 29 91 1104 29 95 1104 29 99 1104 30 10 1104 30 90 1107 10 11 1107 10 19 1107 10 91 1107 10 99 1107 20 00 1108 11 00 11-1 11-1 11-1 11-1 11-7 11-7 11-4 11-4 11-4 11-4 11-1 11-1 11-5 7285 7286 7285 7286 7158 7159 7290 7291 7290 7291 7285 7286 7294 DM F1 Pta £ Bfrs/Lfrs  1 000 kg  1,470 1,612 1,531 1,531 1,531 2,102 1,470 2,594 1,612 1,531 1,738 1,531 1,531 1,531 2,102 2,402 1,531 1,470 2,594 2,017 1,470 1,470 1,612 1,612 1,612 1,612 1,531 1,531 1,531 1,612 1,531 1,531 1,531 1,612 1,531 1,531 1,531 1,185 0,474 2,812 2,101 2,672 1,996 2,327 2,670 Dkr Lit FF Dr £ Irl Esc No L 312/4 Official Journal of the European Communities 12. 11 . 90 I Positive Negative CN code Table Additionalcode Notes Germany DM Nether ­ lands F1 Spain Pta United Kingdom £ Belgium/ Luxem ­ bourg Bfrs/Lfrs Denmark Dkr Italy Lit France FF Greece Dr Ireland £ Irl Portugal Esc I  1 000 kg  2,6701108 1100 11-5 7295 O 1108 12 00 11-5 7294 2,386 11-5 7295 o 2,386 1108 13 00 11-6 7296 liIl 2,386 11-6 7297 o 2,386 1108 14 00 11-5 7294 2,386 11-5 7295 O 2,386 1108 19 90 11-5 7294 2,386 11-5 7295 O 2,386 1109 00 00 liII 3,634 1702 30 91 17-9 7318 3,113 1702 30 99 17-9 7318 Il 2,386 1702 40 90 Il li 2,386 1702 90 50 li 2,386 1702 90 75 3,255 1702 90 79 2,275 2106 90 55 2,386 2302 10 10 23-1 7622  l 23-1 7623 Il 0,653 2302 10 90 IlIl Il 1,352 2302 20 10 IIIl 0,653 2302 20 90 \ Il 1,352 2302 30 10 0,653 2302 30 90 \ \ 1,398 2302 40 10 \ Il\\Il 0,653 2302 40 90 IlIIIlIl 1,398 2303 10 11 Il IlIl 3,160 2309 10 11 23-2 7624 o  23-2 7625 o 0,190 2309 10 13 23-8 7541 oo  23-8 7542 oo Il 5,975 23-8 7543 oo 11,949 23-8 7547 oo \  23-8 7548 oo 10,433 23-8 7549 oo 20,865 23-8 7550 00 l 0,190 23-8 7551 oo l 6,165 23-8 7552 oo \ 12,139 23-8 7629 oo l 0,190 23-8 7630 oo \ 10,623 23-8 7631 oo 21,055 2309 10 31 23-3 7624 o l  23-3 7691 o l 0,600 2309 10 33 23-9 7541 oo l  23-9 7542 oo 5,975 12 . 11 . 90 Official Journal of the European Communities No L 312/5 \ Positive Negative CN code Table Additionalcode Notes Germany DM Nether ­ lands F1 Spain Pta United Kingdom £ Belgium/ Luxem ­ bourg Bfrs/Lfrs Denmark Dkr Italy Lit France FF Greece Dr Ireland £ Irl Portugal Esc \  1 000 kg  2309 10 33 23-9 7543 oo 11,949 23-9 7547 OO  23-9 7548 oo 10,433 23-9 7549 00 20,865 23-9 7645 oo 0,600 23-9 7646 00 6,575 23-9 7647 00 12,549 23-9 7651 oo 0,600 23-9 7652 oo 11,033 23-9 7653 oo \ 21,465 2309 10 51 23-4 7624 o  23-4 7692 0 1,185 2309 10 53 23-10 7541 00  23-10 7542 oo 5,975 23-10 7543 oo 11,949 23-10 7547 oo  23-10 7548 oo 10,433 23-10 7549 oo 20,865 23-10 7654 oo 1,185 23-10 7655 oo \ 7,160 23-10 7656 oo 13,134 23-10 7660 oo 1,185 23-10 7661 oo 11,618 23-10 7662 oo I 22,050 2309 90 31 23-5 7624 o  23-5 7693 o 0,190 2309 90 33 23-11 7541 oo  23-11 7542 oo 5,975 23-11 7543 oo 11,949 23-11 7547 oo  23-11 7548 oo 10,433 23-11 7549 oo 20,865 23-11 7663 oo 0,190 23-11 7664 oo 6,165 23-11 7665 oo 12,139 23-11 7669 oo 0,190 23-11 7670 oo 10,623 23-11 7671 oo 21,055 2309 90 41 23-6 7624 o  23-6 7694 o 0,600 2309 90 43 23-12 7541 oo  23-12 7542 oo l 5,975 23-12 7543 oo \ 11,949 23-12 7547 oo  23-12 7548 oo 10,433 No L 312/6 Official Journal of the European Communities 12 . 11 . 90 Positive Negative Germany Spain Denmark Italy France Greece Ireland Portugal CN code Table Additionalcode Notes Belgium/ Luxem ­ bourg Nether ­ lands F1 United Kingdom £ Bfrs/Lfrs Dkr Lit FF Dr £ Irl EscDM Pta 2309 90 43 2309 90 51 2309 90 53 23-12 23-12 23-12 23-12 23-12 23-12 23-12 23-7 23-7 23-13 23-13 23-13 23-13 23-13 23-13 23-13 23-13 23-13 23-13 23-13 23-13 7549 7672 7673 7674 7678 7679 7680 7624 7695 7541 7542 7543 7547 7548 7549 7681 7682 7683 7687 7688 7689 OO OO OO OO OO OO OO o o OO OO OO OO OO OO OO OO OO OO OO OO - 1 000 kg - 20,865 0,600 6,575 12,549 0,600 11,033 21,465 1,185 5,975 11,949 10,433 20,865 1,185 7,160 13,134 1,185 11,618 22,050 O When completing the customs formalities, the applicant must state in the declaration provided for this purpose the content by weight of starch, expressed as dry matter, per 1 000 kg of the product. (J) When completing customs formalities, the party concerned shall state in the declaration provided for this purpose, in particular, the actual content by weight per tonne of finished product of :  milk powder or granules (other than whey),  whey powder or granules,  added casein and/or caseinate. (3) When completing :  customs export formalities carried out in a Member State the currency of which has appreciated,  customs import formalities carried out in a Member State the currency of which has depreciated,  customs export formalities carried out in a Member State making use of the option provided in Article 10 of Regulation (EEC) No 1677/85, the applicant must state in the declaration provided for this purpose the complete composition of the product and the exact content by weight of non-milk constituents broken down by the combined nomenclature code. 12 . 11 . 90 Official Journal of the European Communities No L 312/7 PART 5 SECTOR MILK AND MILK PRODUCTS Monetary compensatory amounts NegativePositive CN code Table NotesAdditionalcode Germany DM United Kingdom £ Belgium/ Luxem ­ bourg Bfrs/Lfrs Denmark Dkr Italy Lit France FF Greece Dr Portugal Esc Nether ­ lands F) Spain Pta Ireland £ Irl 0401 0402 10 11 0402 10 19 0402 10 91 0402 10 99 0402 21 1 1 0402 21 17 0402 21 19 0402 21 91 0402 21 99 0402 29 0402 91 0402 99 0403 10 11 0403 10 13 0403 10 19 0403 10 31 0403 10 33 0403 10 39 0403 90 11 0403 90 13 0403 90 19 0403 90 31 0403 90 33 0403 90 39 0403 90 51 0403 90 53 0403 90 59 0403 90 61 0403 90 63 0403 90 69 04-1 04-3 04-3 04-3 04-4 04-4 04-2 04-6 04-6 04-6 04-2 04-2 04-2 04-2 04-2 04-2 04-2 04-2 04-2 04-2 04-2 04-2 04-5 04-5 04-5 04-6 04-6 04-6 04-2 04-4 04-2 04-2 04-2 04-2 04-2 04-2 04-2 04-2 7058 7059 7074 7079 7089 7089 7744 7098 7099 7114 7744 7744 7744 7744 7744 7744 7744 7744 7744 7744 7744 7744 7093 7094 7097 7098 7099 7114 7744 7089 7744 7744 7744 7744 7744 7744 7744 7744  100 kg  a + e 5,216 3,098 5,216 d+f d+f a + c 3,098 a + c a+c a + c a + c a + c+f a + c a+c+f a + c a+c a + c a + c + f a + c + f a + c + f 3,098 5,216 3,098 a + c a + c d + f a + c + f a + c + f a + c a + c a + c a + c + f a + c + f a + c + f No L 312/8 Official Journal of the European Communities 12 . 11 . 90 Positive Negative Germany Spam Denmark Italy France Greece Ireland Portugal CN code Table Additionalcode Notes Belgium/ Luxem ­ bourg Nether ­ lands F1 United Kingdom £ Bfrs/Lfrs Dkr litDM Pta FF Dr £ Irl Esc  100 kg  a + c a + c a + c a + c a + c a + c a + c + f a + c + f a + c + f a + c + f a + c + f a + c + f 3,837 3,933 4,122 4,225 4,718 4,836 8,641 8,857 0404 90 11 0404 90 13 0404 90 19 0404 90 31 0404 90 33 0404 90 39 0404 90 51 0404 90 53 0404 90 59 0404 90 91 0404 90 93 0404 90 99 0405 0406 10 10 0406 10 90 0406 20 10 0406 20 90 0406 30 10 04-2 04-2 04-2 04-2 04-2 04-2 04-2 04-2 04-2 04-2 04-2 04-2 04-7 04-7 04-7 04-7 04-7 04-7 04-7 04-7 04-7 04-7 04-7 04-7 04-7 04-7 04-7 04-7 04-7 04-8 04-8 04-8 04-8 04-8 04-8 04-8 04-8 04-8 04-8 . 04-8 04-9 04-9 34-10 34-10 7744 7744 7744 7744 7744 7744 7744 7744 7744 7744 7744 7744 7118 7119 7134 7138 7139 7154 7189 7193 7194 7197 7198 7199 7214 7218 7225 7280 7281 7226 7227 7228 7229 7230 7231 7232 7226 7228 7230 7232 7233 7234 7235 7236 b x coef b x coef b x coef b b x coef 6,486 7,406 4,459 5,803 2,027 2,948 7,406 5,803 2,948 7,406 10,042 2,663 12 . 11 . 90 Official Journal of the European Communities No L 312/9 Il Positive Negative CN code Table Additionalcode Notes Germany DM Nether ­ lands F1 Spain Pta United Kingdom £ Belgium/ Luxem ­ bourg Bfrs/Lfrs Denmark Dkr Italy Lit France FF Greece Dr Ireland £ Irl Portugal Esc \ || \  100 kg - 0406 30 10 04-10 7237 II 3,906 04-10 7238 5,684 04-10 7239 \ 6,740 0406 30 31 04-10 7235  04-10 7236 2,663 04-10 7237 3,906 04-10 7238 5,684 0406 30 39 04-10 7235  04-10 7238 5,684 04-10 7239 6,740 0406 30 90 li 6,740 1 0406 40 00 04-11 7240 Il  04-11 7241 Il 7,010 0406 90 11 04-12 7242 5,803 04-12 7243  04-12 7244 6,486 04-12 7245 7,406 04-12 7246 4,459 04-12 7247 5,803 0406 90 13 04-13 7248 II  04-13 7250 Il 8,667 0406 90 15 04-13 7248 Il  04-13 7250 II 8,667 0406 90 17 04-13 7248  04-13 7249 5,803 04-13 7250 8,667 0406 90 19 II  0406 90 21 04-14 7251  04-14 7252 7,942 0406 90 23 04-15 7254 \  04-15 7255 6,486 04-15 7256 \ 7,406 04-15 7257 \ 4,459 04-15 7258 I 5,803 0406 90 25 04-15 7254 \  04-15 7255 I 6,486 04-15 7256 I 7,406 04-15 7257 l 4,459 04-15 7258 \ 5,803 0406 90 27 04-15 7254 l  \ 04-15 7255 \ 6,486 04-15 7256 \ 7,406 04-15 7257 \ 4,459 04-15 7258 \ 5,803 0406 90 29 04-15 7253  No L 312/ 10 Official Journal of the European Communities 12 . 11 . 90 I I Positive Negative CN code Table Additionalcode Notes Germany DM Nether ­ lands F1 Spain Pta United Kingdom £ Belgium/ Luxem ­ bourg Bfrs/Lfrs Denmark Dkr Italy Lit France FF Greece Dr Ireland £ Irl Portugal Esc  100 kg  0406 90 29 04-15 7254 04-15 7255 6,486 04-15 7256 7,406 04-15 7257 Il 4,459 04-15 7258 5,803 0406 90 31 04-15 7253  04-15 7254  1 04-15 7255 6,486 04-15 7256 7,406 04-15 7257 \ 4,459 04-15 7258 l 5,803 0406 90 33 04-15 7253 \  04-15 7254  04-15 7255 II 6,486 04-15 7256 7,406 04-15 7257 4,459 04-15 7258 5,803 0406 90 35 04-16 7259 Il  04-16 7274 6,486 04-16 7277 7,406 04-16 7278 4,459 04-16 7279 5,803 0406 90 37 04-16 7259  ! 04-16 7274 6,486 04-16 7277 - 7,406 04-16 7278 l 4,459 04-16 7279 l I 5,803 0406 90 39 04-15 7254  04-15 7255 6,486 04-15 7256 l 7,406 04-15 7257 l 4,459 04-15 7258 l 5,803 0406 90 50 04-15 7253 \  \ 04-15 7254 l  04-15 7255 I 6,486 04-15 7256 I 7,406 04-15 7257 I 4,459 04-15 7258 I 5,803 0406 90 61 I l I  0406 90 63 I l I  0406 90 69 I I 10,042 0406 90 71 04-8 7226  04-8 7227 6,486 04-8 7228 7,406 04-8 7229 4,459 12 . 11 . 90 Official Journal of the European Communities No L 312/ 11 Positive Negative CN code Table Additionalcode Notes Germany Nether ­ lands Spain United Kingdom Belgium/ Luxem ­ bourg Denmark Italy France Greece Ireland Portugal I..I DM F1 Pta £ Bfrs/Lfrs Dkr Lit FF Dr £ Irl Esc 0406 90 71 0406 90 73 0406 90 75 0406 90 77 0406 90 79 0406 90 81 0406 90 83 0406 90 85 0406 90 89 0406 90 91 0406 90 93 0406 90 97 04-8 04-16 04-16 04-16 04-16 04-16 04-16 04-16 04-16 04-16 04-16 04-16 04-16 04-16 04-16 04-16 04-16 04-16 04-16 04-16 04-16 04-16 04-16 04-16 04-16 04-16 04-16 04-16 04-16 04-16 04-16 04-15 04-15 04-15 04-15 04-15 04-15 04-8 04-8 04-8 04-8 04-8 04-8 04-8 7230 7259 7274 7277 7278 7279 7259 7274 7277 7278 7279 7259 7274 7277 7278 7279 7259 7274 7277 7278 7279 7259 7274 7277 7278 7279 7259 7274 7277 7278 7279 7253 7254 7255 7256 , 7257 7258 7226 7231 7232 7226 7231 7232 7226  100 kg  5,803 6,486 7,406 4,459 5,803 6,486 7,406 4,459 5,803 6,486 7,406 4,459 5,803 6,486 7,406 4,459 5,803 6,486 7,406 4,459 5,803 6,486 7,406 4,459 5,803 6,486 7,406 4,459 5,803 2,027 2,948 2,027 2,948 No L 312/ 12 Official Journal of the European Communities 12. 11 . 90 II Positive Negative CN code Table Additionalcode Notes Germany DM Nether ­ lands F1 Spain Pta United Kingdom £ Belgium/ Luxem ­ bourg Bfrs/Lfrs Denmark Dkr Italy Lit France FF Greece Dr Ireland £ Irl Portugal Esc  100 kg  7,4060406 90 97 04-8 7228 IIII 04-8 7230 5,803 04-8 7232 2,948 0406 90 99 04-8 7226  04-8 7228 7,406 04-8 7230 \ 5,803 04-8 7232 2,948 2309 10 15 23-14 7553 0,597 23-14 7554 1,195 23-14 7555 Il 1,792 23-14 7556 2,240 23-14 7557 l 2,509 23-14 7558 2,689 23-14 7579 1,043 I 23-14 7580 2,087 23-14 7581 ll 3,130 23-14 7582 3,912 23-14 7583 Il 4,382 23-14 7584 Il \ 4,695 23-14 7885 Il  2309 10 19 23-14 7553 0,597 23-14 7554 l 1,195 23-14 7555 Il 1,792 23-14 7556 \ \ 2,240 i 23-14 7557 l Il 2,509 23-14 7558 l 2,689 23-14 7579 1,043 23-14 7580 l l l 2,087 23-14 7581 \ 3,130 23-14 7582 l 3,912 23-14 7583 I 4,382 23-14 7584 I 4,695 23-14 7885 l l  2309 10 39 23-14 7553 l 0,597 23-14 7554 I l 1,195 23-14 7555 I l 1,792 23-14 7556 I \ 2,240 23-14 7557 I l 2,509 23-14 7558 l 2,689 23-14 7579 - 1,043 23-14 7580 l 2,087 23-14 7581 I l \ 3,130 l 23-14 7582 3,912 23-14 7583 l 4,382 \ 23-14 7584 4,695 12 . 11 . 90 Official Journal of the European Communities No L 312/ 13 \ Positive Negative CN code Table Additionalcode Notes Germany DM Nether ­ lands F1 Spain Pta United Kingdom £ Belgium/ Luxem ­ bourg Bfrs/Lfrs Denmark Dkr Italy Lit France FF Greece Dr Ireland £ Irl Portugal Esc II\  100 kg  2309 10 39 23-14 7885 Il 2309 10 59 23-14 7553 II 0,597 23-14 7554 \ 1,195 23-14 7555 1,792 23-14 7556 2,240 23-14 7557 2,509 23-14 7558 Il 2,689 23-14 7579 Il ' 1,043 23-14 7580 li 2,087 23-14 7581 li 3,130 23-14 7582 Il 3,912 l 23-14 7583 Il 4,382 23-14 7584 li 4,695 23-14 7885  2309 10 70 23-14 7553 0,597 23-14 7554 1,195 l 23-14 7555 1,792 23-14 7556 2,240 23-14 7557 \\ 2,509 23-14 7558 2,689 \ 23-14 7579 1,043 23-14 7580 Il 2,087 23-14 7581 \\ 3,130 23-14 7582 li 3,912 23-14 7583 \ 4,382 23-14 7584 Il 4,695 23-14 7885  2309 90 35 23-14 7553 Il 0,597 23-14 7554 1,195 23-14 7555 \ 1,792 23-14 7556 2,240 23-14 7557 \ 2,509 23-14 7558 2,689 23-14 7579 I 1,043 23-14 7580 2,087 23-14 7581 3,130 23-14 7582 \ 3,912 23-14 7583 \ 4,382 23-14 7584 \ 4,695 23-14 7885 I  2309 90 39 23-14 7553 \ 0,597 23-14 7554 \ 1,195 23-14 7555 \ 1,792 23-14 7556 \ 2,240 23-14 7557 \ 2,509 No L 312/ 14 Official Journal of the European Communities 12 . 11 . 90 I I Positive Negative CN code Table Additionalcode Notes Germany DM Nether ­ lands F1 Spain Pta United Kingdom £ Belgium/ Luxem ­ bourg Bfrs/Lfrs Denmark Dkr Italy Lit France FF Greece Dr Ireland £ Irl Portugal Esc I \  100 kg  2309 90 39 23-14 7558 2,689 23-14 7579 1,043 l 23-14 7580 2,087 23-14 7581 II 3,130 23-14 7582 3,912 23-14 7583 II 4,382 \ 23-14 7584 4,695 23-14 7885  2309 90 49 23-14 7553 I \ 0,597 23-14 7554 1,195 23-14 7555 1,792 23-14 7556 li 2,240 23-14 7557 \\ \ 2,509 23-14 7558 Il \ 2,689 23-14 7579 Il 1,043 23-14 7580 2,087 I 23-14 7581 3,130 I 23-14 7582 3,912 23-14 7583 4,382 \ 23-14 7584 \\ 4,695 23-14 7885  230990 59 23-14 7553 liI 0,597 23-14 7554 Il l 1,195 23-14 7555 Il 1,792 23-14 7556 2,240 l 23-14 7557 2,509 23-14 7558 2,689 23-14 7579 1,043 23-14 7580 \ 2,087 23-14 7581 II l 3,130 23-14 7582 II 3,912 23-14 7583 4,382 23-14 7584 \ \ 4,695 23-14 7885 I __ 2309 90 70 23-14 7553 \ 0,597 23-14 7554 l 1,195 23-14 7555 \ 1,792 23-14 7556 \ 2,240 23-14 7557 \ 2,509 I 23-14 7558 l 2,689 23-14 7579 \ 1,043 23-14 7580 l 2,087 23-14 7581 3,130 23-14 7582 3,912 \ 23-14 7583 4,382 12 . 11 . 90 Official Journal of the European Communities No L 312/ 15 I \ Positive Negative CN code Table Additionalcode Notes Germany Nether ­ lands Spain United Kingdom Belgium/ Luxem ­ bourg Denmark Italy France Greece Ireland Portugal DM F1 Pta £ Bfrs/Lfrs Dkr Lit FF Dr £ Irl Esc 2309 90 70 23-14 23-14 7584 7885 - 100 kg ­ 4,695  % milk fat/100 kg product   a b 0,096 0,106 - % non-fatty lactic dry matter excluding added whey and/or lactose and/or casein and/or caseinates/100 kg product - C 0,045  % lactic matter excluding added whey and/or lactose and/or casein and/or caseinates/100 kg product  d 0,052  °/o non-fatty lactic matter excluding added whey and/or lactose and/or casein and/or caseinates/100 kg product - e 0,004 f  0/0 sucrose/100 kg product  0,006 Annex For certain milk products, falling within CN codes 0401 , 0402, 0403 and 0404 , the applicant, when completing customs formalities, shall state on the declaration provided for this purpose : the weight of fat, the weight of non-fatty lactic dry matter and the weight of added sucrose, contained in 100 kg of product, as well as whether or not whey and/or lactose and/or casein and/or caseinates have been added, and where this is the case, the actual content by weight of these products and the lactose content of the added whey. No L 312/ 16 Official Journal of the European Communities 12 . 11 . 90 PART 7 SECTOR SUGAR Monetary compensatory amounts Positive Negative Germany Spain Denmark Italy France Greece Ireland Portugal CN code Table Additionalcode Notes Belgium/ Luxem ­ bourg Nether ­ lands F1 United Kingdom £ Bfrs/LfrsDM Pta Dkr Lit FF Dr £ Irl Esc  100 kg  C) C) o C) o 0,469 0,469 0,469 0,469 0,469 0,469 0,469 0,469 0,563 0,563 0,563  100 kg of dry matter  0,563 0,563 0,563  % sucrose content and 100 kg net  1701 11 10 1701 11 90 1701 12 10 1701 12 90 1701 91 00 1701 99 10 1701 99 90 1702 30 10 1702 40 10 1702 60 10 1702 60 90 1702 90 30 1702 90 60 1702 90 71 1702 90 90 2106 90 30 2106 90 59 17-5 17-5 17-5 17-5 17-5 17-5 17-5 17-5 17-6 17-7 17-7 17-7 17-7 17-7 17-10 17-10 17-10 17-7 17-11 17-11 17-11 17-12 17-10 17-10 17-8 21-5 21-6 21-6 21-6 7334 7335 7334 7335 7334 7335 7334 7335 7337 7340 7340 7340 7340 7340 7345 7346 7347 7340 7349 7350 7351 7353 7345 7346 7347 7419 7423 7424 7425 O O O 0,0056 0,0056 0,0056  100 kg of dry matter  0,563  °/o sucrose content and 100 kg net - 3 j 3 3 '3 3 3 0,0056 0,0056 0,0056 0,0056 0,0056 0,0056 0,0056  100 kg of dry matter  0,563  % sucrose content and 100 kg net - o o O 0,0056 0,0056 0,0056 12 . 11 . 90 Official Journal of the European Communities No L 312/ 17 (') Where the yield of the raw sugar differs from that of the standard quality defined by Regulation (EEC) No 431 /68 (OJ No L 89, 10. 4 . 1968, p. 3) the monetary compensatory amount shall be adjusted in accordance with the provisions of Article 2 of Regulation (EEC) No 837/68 (OJ No L 151 , 30 . 6 . 1968 , p. 42). (2) For flavoured or coloured sugar the monetary compensatory amount per 100 kg of the product in question shall be equal to the amount indicated multiplied by the sucrose content expressed as a percentage . (J) The sucrose content, including other sugars expressed as sucrose, shall be determined in accordance with Article 7 (2) of Regulation (EEC) No 837/68 in the case of imports and in accordance with Article 13 of Regulation (EEC) No 394/70 (OJ No L 50, 4 . 3 . 1970, p. 1) in the case of exports . No L 312/ 18 Official Journal of the European Communities 12 . 11 . 90 PART 8 PRODUCTS TO WHICH REGULATION (EEC) No 3033/80 RELATES Monetary compensatory amounts II Positive i- Negative CN code 0403 10 51 0403 10 53 0403 10 59 0403 10 91 0403 10 93 0403 10 99 0403 90 71 0403 90 73 0403 90 79 0403 90 91 0403 90 93 0403 90 99 1517 10 10 1517 90 10 1704 10 11 1704 10 19 1704 10 91 1704 10 99 1704 90 51 1704 90 55 1704 90 61 1704 90 65 1704 90 71 1704 90 75 1704 90 81 1704 90 99 1806 20 10 1806 20 30 1806 20 50 1806 20 70 1806 20 90 1806 31 00 1806 32 10 1806 32 90 1806 90 11 1806 90 19 1806 90 31 Table 17-1 17-4 17-4 17-4 17-4 17-1 17-2 17-2 17-3 17-3 18-1 18-1 18-1 18-1 18-2 18-1 18-4 18-4 18-4 18-1 18-1 Additional code * # * * # 7632 * 7632 # * # * * * * * * # Notes Germany DM Nether ­ lands F1 Spain United Belgium/ Kingdom Luxem ­ bourg Pta £ Bfrs/Lfrs  100 kg  4,694 5,243 7,392 4,694 5,243 7,392 Denmark Dkr Italy Lit France FF Greece Dr Ireland £ Irl Portugal Esc 12 . 11 . 90 Official Journal of the European Communities No L 312/ 19 \ Positive -----11--11 Negative CN code Table Additionalcode Notes Germany DM Nether ­ lands F1 Spain Pta United Kingdom £ Belgium/ Luxem ­ bourg Bfrs/Lfrs Denmark Dkr Italy Lit France FF Greece Dr Ireland £ Irl Portugal Esc 1806 90 39 1806 90 50 1806 90 60 1806 90 70 1806 90 90 1901 10 00 1901 90 90 1902 11 00 1902 19 10 1902 19 90 1902 40 10 1903 00 00 1905 30 11 1905 30 19 1905 30 30 1905 30 51 1905 30 59 1905 30 91 1905 30 99 1905 40 00 1905 90 40 1905 90 50 1905 90 60 1905 90 90 2101 10 99 2101 20 90 2105 00 10 2105 00 91 2105 00 99 2106 10 90 2106 90 99 2905 44 11 18-3 18-3 18-3 18-4 18-4 18-2 19-4 19-2 19-1 19-1 19-1 19-1 19-1 19-1 19-1 19-3 19-3 19-3 19-1 19-1 19-1 19-1 21-2 21-2 21-3 21-3 21-4 21-4 21-2 21-1 21-1 21-1 21-1 21-1 21-1 21-1 21-1 21-1 * 7632 # St ­ * # # 7633 7634 # 4 # # 6585 7585 6586 7586 * 7001 7002 7003 7004 7635 7636 7637 7642  100 kg  I 12 . 11 . 90No L 312/20 Official Journal of the European Communities l Positive Negative CN code Table Additionalcode Notes Germany DM Nether ­ lands &lt; F1 Spain Pta United Kingdom £ Belgium/ Luxem ­ bourg Bfrs/Lfrs Denmark Dkr Italy Lit France FF Greece Dr Ireland £ Irl Portugal Esc III l  100 kg  1 2905 44 19 \ II  2905 44 91 II\\  2905 44 99 [III[I  3505 10 10 IIIIII  3505 10 90 IlIIII  3823 60 11 Illi  3823 60 19 li  3823 60 91 IIII  3823 60 99 IIl\\   Il 7001 II j   II 7002 II   7003 II   7004 II   II 7005 II   7006 II   II 7007 II   Il 7008 II   II 7009 II  1  \\ 7010 II   II 7011 II   Il 7012 I   7013 II   Il 7015 II   Il 7016 II   \\ 7017 II   7020 II   Il 7021 II   II 7022 II   7023 II  ¢  7024 II   \\ 7025 II   . 7026 II   II 7027 II ¢   7028 II   \ 7.029 I   l 7030 I '   7031 II   ¦ 7032 I   7033 I   \ 7035 I   l 7036 I   \ 7037 I   \ 7040 I   \ 7041 I   7042  12. 11 . 90 Official Journal of the European Communities No L 312/21 \ Positive Negative CN code Table Additionalcode Notes Germany DM Nether ­ lands F1 Spain Pta United Kingdom £ Belgium/ Luxem ­ bourg Bfrs/Lfrs Denmark Dkr Italy Lit France FF Greece Dr Ireland £ Irl Portugal Esc l I  100 kg   l 7043 II 2,301  \ 7044 I 2,443  \ 7045 \   l 7046 Il   Il 7047 II   7048 \ 2,363  Il 7049 Il 2,505  7050 Il\   7051 Il   Il 7052 Il 2,334  7053 Il 2,435  7055 Il   Il 7056 Il 2,304  7057 Il 2,410  Il 7060 Il 3,521  7061 Il 3,643  7062 3,749  7063 II 3,850  7064 3,992  Il 7065 Il 3,583  Il 7066 3,705  7067 3,811  7068 l 3,912  7069 \\ 4,054  7070 II 3,655  7071 3,777  7072 II 3,883  l 7073 II 3,984  7075 l 3,731  Il 7076 || 3,853  Il 7077 II 3,959  Il 7080 6,854  7081 li\ 6,976  7082 II\ 7,082  Il 7083 II 7,183  l 7084 li\ 7,325  Il 7085 II\ 6,916  l 7086 II 7,038  Il 7087 Il 7,144  7088 7,245  Il 7090 II 6,988  7091 7,110  7092 li 7,216  l 7095 Il 7,064  7096 || 7,186 No L 312/22 Official Journal of the European Communities 12 . 11 . 90 CN code Table Additionalcode Notes Positive Negative Germany DM Nether ­ lands Fi Spain Pta United Kingdom £ Belgium/ Luxem ­ bourg Bfrs/Lfrs Denmark Dkr Italy Lit France FF Greece Dr Ireland £ Irl Portugal Esc IlIlII  100 kg   7100 C)   Il 7101 0 '   II 7102 (l)   li 7103 C)   II 7104 C)   li 7105 0   II 7106 C) Il   ¢ II 7107 0   7108 C)   7109 0   I-I 7110 0 Il   Il 7111 C) Il   7112 C) Il   7113 (')   II 7115 o   || 7116 o l   l 7117 0 Il   II 7120 C)   7121 C)   Il 7122 o Il   || 7123 0 Il   II 7124 C) Il   II 7125 C)   7126 0   || 7127 0) Il   II 7128 C) l   || 7129 o Il   I 7130 0 Il   7131 o   . II 7132 C)   7133 C) Il   I 7135 C) Il   I 7136 C)   \ 7137 C)   \ 7140 O Il   I 7141 C) \ 2,333  \ 7142 O 2,439  7143 C) \ 2,540  \ 7144 0 \ 2,682  7145 C)   \ 7146 0 \ 2,395  I 7147 0 l 2,501  \ 7148 0 \ 2,602  7149 0 \ 2,744  l 7150 o \ 2,345 Official Journal of the European Communities No L 312/2312 . 11 . 90 CN code Table Additionalcode Notes Positive Negative Germany DM Nether ­ lands F1 Spain Pta United Kingdom £ Belgium/ Luxem ­ bourg Bfrs/Lfrs Denmark Dkr Italy Lit France FF Greece Dr Ireland £ Irl Portugal Esc \ \ \  100 kg  I  II 7151 o \ 2,467  l 7152 o 2,573  II 7153 o 2,674  Il 7155 o 2,421  7156 O 2,543 '  7157 C) 2,649  Il 7160 C) 3,760  Il 7161 e&gt; 3,882  II 7162 o 3,988  II 7163 o 4,089 \  l 7164 o 4,231  7165 C) 3,822  II 7166 C) 3,944  II 7167 4,050  Il 7168 C) 4,151 \  Il 7169 C) 4,293  II 7170 0) 3,894  II 7171 o 4,016  7172 o 4,122  II 7173 (') 4,223  II 7175 o 3,970 \  || 7176 C) 4,092  li 7177 C) 4,198  II 7180 o 7,093  II 7181 0 7,215  II 7182 C) 7,321  II 7183 C) l 7,422 \  II 7185 C) 7,155 \  7186 C) 7,277  li 7187 C) l 7,383 \  \\ 7188 O l 7,484 7  li 7190 C) 7,227 II 7191 C) 7,349 II 7192 C) 7,455 \ Il 7195 C) 7,303 II 7196 C) 7,425 Il 7200 C) '  II 7201 o \  II 7202 C)  II 7203 (')  II 7204 ( l)  II 7205 C)  \ II 7206 C)  II 7207 C)   7208 o  \ No L 312/24 Official Journal of the European Communities 12. 11 . 90 CN code Table Additionalcode Notes Positive Negative Germany DM Nether ­ lands F1 Spain Pta United Kingdom £ Belgium/ Luxem ­ bourg Bfrs/Lfrs Denmark Dkr Italy Lit France FF Greece Dr Ireland £ Irl Portugal Esc I ||I  100 kg   Il 7209 C)   7210 o   7211 C) l   II 7212 C) Il  \  II 7213 (')   II 7215 C)   II 7216 o   II 7217 C) Il   7220 0   II 7221 C)   II 7260 O Il 3,811  II 7261 C) 3,933 __ Il 7262 C) 4,039 __ Il 7263 C) 4,140  7264 C) 4,282  7265 O Il 3,873  7266 C) Il 3,995 \  7267 o Il 4,101  7268 o 4,202  II 7269 0 Il 4,344  Il 7270 o 3,945 __ 7271 C) 4,067  7272 o Il 4,173  II 7273 0 Il 4,274  7275 C) Il 4,021  7276 C) Il 4,143  Il 7300 0) T   l 7301 C)  7302 o Il 2,375 \  li 7303 C) 2,476  7304 C) Il 2,618  Il 7305 C) Il   Il 7306 0) 2,331  l 7307 0 Il 2,437  7308 C) Il 2,538  \ 7309 C) 2,680  7310 0 2,281  l 7311 C) 2,403  7312 C) Il 2,509  7313 0 Il 2,610  l 7315 C) l 2,357  7316 0 2,479  7317 0 2,585  l 7320 (l) l 2,435  7321 0 \ 2,557 Official Journal of the European Communities No L 312/2512 . 11 . 90 CN code Table Additionalcode Notes Positive Negative Germany DM Nether ­ lands F1 Spain Pta United Kingdom £ Belgium/ Luxem ­ bourg Bfrs/Lfrs Denmark Dkr Italy Lit France FF Greece Dr Ireland £ Irl Portugal Esc \  100 kg  I  \ 7360 o 4,130 l l  7361 C) 4,252 l  7362 o 4,358 l  7363 0) 4,459 \ I  7364 o 4,601 I  7365 o 4,192 \  l 7366 o 4,314 l  Il 7367 o 4,420  Il 7368 0 \ 4,521 \  l 7369 o 4,663 I  7370 C) 4,264 \  7371 o 4,386 \  l 7372 0 4,492 l  II 7373 (') 4,593 \ l  l 7375 (') 4,340 \  7376 (') 4,462 \  7378 (') 4,418 \  7400 (') \ 2,677  7401 0 2,799 l  7402 (') 2,905 l  II 7403 o 3,006 \  Il 7404 o 3,148 \ l  Il 7405 0 2,739 I  Il 7406 o 2,861 \  7407 (') 2,967 \ l  II 7408 (') 3,068 I  II 7409 o 3,210  II 7410 (') 2,811 \ \  II 7411 0) l 2,933 l  II 7412 o 3,039 \  II 7413 O 3,140 \ \  II 7415 (') l 2,887 l  II 7416 o 3,009 \  II 7417 o V 3,115 \  II 7420 I 2,965 \  II 7421 C) 3,087 \  II 7460 C) 4,402 l  II 7461 (*) 4,524 \  II 7462 C) 4,630 l l  7463 o 4,731 \ l  II 7464 o 4,873 \  II 7465 C) 4,464 I  7466 (') 4,586  II 7467 C 1) 4,692 l  II 7468 C) 4,793 \ No L 312/26 Official Journal of the European Communities 12 . 11 . 90 CN code Table Additionalcode Notes Positive Negative Germany DM Nether ­ lands F1 Spain Pta United Kingdom £ Belgium/ Luxem ­ bourg Bfrs/Lfrs Denmark Dkr Italy Lit France FF Greece Dr Ireland £ Irl Portugal Esc \ \ I \  100 kg  I  || 7470 o l 4,536 l l I  II 7471 O \ 4,658 \  I 7472 0 4,764 \  Il 7475 o 4,612  II 7476 C) I 4,734 \  II 7500 0) 3,095 \  Il 7501 C) 3,217  || 7502 0 3,323 \  Il 7503 0 \ 3,424 \  Il 7504 0 \ 3,566  II 7505 C) l 3,157 \ l  Il 7506 C) 3,279  II 7507 0 3,385  || 7508 (') 3,486 \  Il 7509 o \ 3,628  II 7510 C) 3,229  II 7511 0 3,351 l \  II 7512 0) 3,457 \ l  II 7513 C) 3,558  Il 7515 0) 3,305 \ I l  Il 7516 0) 3,427 \  II 7517 C) 3,533 \ \  Il 7520 0 3,383 l  II 7521 0 3,505  ll 7560 0 4,645 .I  ll 7561 (') 4,955 l l  II 7562 o 4,873  II 7563 C) 4,974 l  Il 7564 O 5,116  Il 7565 0) 4,707  7566 C) 4,829 l  II 7567 (') 4,935 \  Il 7568 0 \ 5,036 \ '  || 7570 0 \ 4,779  ll 7571 C) \ 4,901 \ \  II 7572 0) \ 5,007 \  II 7575 (') 4,855  II 7576 4,977 l   Il 7600 C) 4,659 \  II 7601 0 4,781  Il 7602 0) 4,887  Il 7603 4,988  II 7604 C) 5,130 l l  II 7605 C) 4,721  II 7606 0) 4,843 \ \ Official Journal of the European Communities No L 312/2712 . 11 . 90 CN code Table Additionalcode Notes Positive Negative Germany DM Nether ­ lands F1 Spain Pta United Kingdom £ Belgium/ Luxem ­ bourg Bfrs/Lfrs Denmark Dkr Italy Lit France FF Greece Dr Ireland £ Irl Portugal Esc I \  100 kg   II 7607 0 4,949 l  II 7608 o 5,050 \  II 7609 C) 5,192  7610 o 4,793  II 7611 0) 4,915 ¢  Il 7612 C) 5,021 \  Il 7613 0 5,122  Il 7615 0 4,869  7616 C) 4,991  7620 (') 4,947  II 7700 o 5,371  II 7701 (') 5,493 \  II 7702 /1\ 5,599  II 7703 0 5,700  II 7705 C) 5,433  II 7706 o 5,555  II 7707 o 5,661  II 7708 (') 5,762  Il 7710 o 5,505 \  7711 o 5,627  7712 O 5,733  7715 o 5,581 \  7716 o 5,703 \  7720 C) 5,022  7721 0 5,144  7722 o 5,250  II 7723 o I 5,351  II 7725 C) 5,084 \  II 7726 o 5,206  Il 7727 O 5,312  Il 7728 (') 5,413  II 7730 o 5,156  7731 o 5,278 \  II 7732 0) 5,384 ,  Il 7735 C) 5,232  7736 0 I 5,354  l 7740 0 6,457  7741 C) 6,579  7742 i1) 6,685  7745 C) 6,519 \  7746 C) 6,641 \  7747 C) 6,747  7750 (') 6,591  7751 C) 6,713  7758  \ No L 312/28 Official Journal of the European Communities 12 . 11 . 90 CN code Table Additionalcode Notes Positive Negative Germany DM Nether ­ lands F1 Spain Pta United Kingdom £ Belgium/ Luxem ­ bourg Bfrs/Lfrs Denmark Dkr Italy Lit France FF Greece Dr Ireland £ Irl Portugal Esc \ \ \  100 kg   7759 I   || 7760 o 7,892  |1 7761 0 8,014 '  7762 (') 8,120  II 7765 C) 7,954  Il 7766 C5 8,076 \  II 7768   II 7769  \  7770 O 8,026  7771 0) 8,148 \  Il 7778 I   II 7779 2,382  II 7780 o 9,326  II 77 81 o 9,448 V  II 7785 C) 9,388  II 7786 C) 9,510  II 7788 \ 3,809  II 7789 Il 3,931  7798 0)   II 7799 0  \  II 7800 Il 9,764 \  II 7801 Il\ 9,886  II 7802 9,992  II 7805 Il 9,826  Il 7806 Il 9,948  II 7807 II 10,054  II 7808 C)  \  7809 (')  l  II 7810 Il 9,898  II 7811 Il 10,020  Il 7818 o 2,499  II 7819 o 2,621  II 7820 o 10,003  II 7821 C) 10,125  II 7822 C) l 10,231  II 7825 o 10,065  II 7826 C) l 10,187  \ 7827 C) 10,293  II 7828 o 4,048  II 7829 0) 4,170  II 7830 C) 10,137  II 7831 C) 10,259 \  II 7838 C) \ 4,099  II 7840 C)   7841 (')  12 . 11 . 90 Official Journal of the European Communities No L 312/29 CN code Table Additionalcode Notes Positive Negative Germany DM Nether ­ lands F1 Spain Pta .United Kingdom £ Belgium/ Luxem ­ bourg Bfrs/Lfrs Denmark Dkr Italy Lit France FF Greece Dr Ireland £ Irl Portugal Esc I \  100 kg   \ 7842 o   II 7843 (')   Il 7844 o   II 7845 C)   7846 C)   II 7847 C)   7848 (')   II 7849 o   Il 7850 o   Il 7851 C)   Il 7852 o   II 7853 C)   II 7855 o   II 7856 C)   li 7857 C)   Il 7858 o I   II 7859 0) \   7860 C)   Il 7861 o   II 7862 C)   II 7863 C)   II 7864 C)   li 7865 o   7866 o   Il 7867 C)   II 7868 (l)   II 7869 O   7870 C)   II 7871 (')   II 7872 C) \   li 7873 (')   !! 7875 C)   II 7876 n   II 7877 C)   II 7878 n   II 7879 C)   II 7900 0   II 7901 o   Il 7902 C)   Il 7903 C)   7904 0   7905 C)   l 7906 C)   Il 7907 (')   || 7908 C)  No L 312/30 Official Journal of the European Communities 12 . 11 . 90 CN code Table Additionalcode Notes Positive Negative Germany DM Nether ­ lands Fl Spain Pta United Kingdom £ Belgium/ Luxem ­ bourg Bfrs/Lfrs Denmark Dkr Italy Lit France FF Greece Dr Ireland £ Irl Portugal Esc \ \ IIIl  100 kg   Il 7909 (') Il   7910 o l   Il 7911 C) Il   Il 7912 o   7913 o Il   7915 0 Il   7916 o Il   7917 C) Il   7918 C) Il   7919 o Il   - l 7940 (')   7941 o Il   7942 o Il   7943 o   7944 o Il   \ 7945 o Il   7946 C) Il   7947 o Il   7948 o Il   7949 C)   7950 /1 \   l 7951 (') l   \ 7952 C) Il   \ 7953 o   7955 C) Il   ¢ 7956 C) Il   7957 /i \ Il   7958 O Il   7959 o   7960 C) 2,312  \ 7961 C) Il 2,434  \ 7962 (') Il 2,540  \ 7963 C) 2,641  I 7964 o \ 2,783  l 7965 o l 2,374  \ 7966 0 2,496  \ 7967 C) Il 2,602  \ 7968 (') 2,703  \ 7969 o 2,845  \ 7970 C) 2,446  l 7971 C) 2,568  \ 7972 (') \ 2,674  \ 7973 o \ 2,775  l 7975 ( ¢) l 2,522 \ \ 7976 0 \ 2,644 12 . 11 . 90 Official Journal of the European Communities No L 312/31 CN code Table Additionalcode Notes Positive Negative Germany DM Nether ­ lands Fl Spain Pta United Kingdom £ Belgium/ Luxem ­ bourg Bfrs/Lfrs Denmark Dkr Italy Lit France FF Greece Dr Ireland £ Irl Portugal Esc l \  100 kg  I  l 7977 C) 2,750  7978 C) I 2,600  7979 o 2,722 l  7980 O 3,587 \  7981 o 3,709 \  7982 C) \ 3,815  7983 o 3,916 \  Il 7984 o 4,058  Il 7985 (l) 3,649  7986 ( l) 3,771  7987 O 3,877  Il 7988 o 3,978   Il 7990 o 3,721  Il 7991 ( l) 3,843  Il 7992 o \ 3,949  7995 O 3,797  II 7996 0) 3,919 I Amounts to be deducted  51xx 52xx 53xx 54xx 55xx 56xx 570x 57 lx 572x 573x 574x 5750 5751 5760 5761 5762 5765 5766 5770 5771 5780 5781 5785 5786 579x 0,113 0,239 0,383 0,529 0,754 1,093 1,697 1,697 2,375 2,375 3,054 3,054 3,054 3,733 3,733 3,733 3,733 3,733 3,733 3,733 4,412 4,412 4,412 4,412 0,113 No L 312/32 Official Journal of the European Communities 12 . 11 . 90 CN code Table Additionalcode Notes Positive Negative Germany DM Nether ­ lands F1 Spain Pta United Kingdom £ Belgium/ Luxem ­ bourg Bfrs/Lfrs Denmark Dkr Italy Lit France FF Greece Dr Ireland £ Irl Portugal Esc \ \ \  100 kg   Il 5808 \ 0,113  II 5809 \ 0,113  5818 \ 0,113  5819 \ 0,113  II 582x 0,113  Il 5830 0,113  II 5831 II 0,113  II 5838 l 0,239  584x I 0,239  585x \ 0,239  Il 586x \ I 0,383  587x II 0,383  II 590x 0,529  591x II 0,529  Il 594x II 0,754  Il 595x \ I 0,754  Il 596x l 1,093  II 597x \ 1,093  598x \ 1,697  599x \ 1,697 Amounts to be deducted 0,084 0,178 0,285 0,394 0,562 0,814 1,264 1,264 1,769 1,769 2,275 2,275 2,275 2,780 2,780 2,780 2,780 2,780 2,780 2,780 3,286 3,286  ! 61xx 62xx 63xx 64xx 65xx 66xx 670x 671x 672x 673x 674x 6750 6751 6760 6761 6762 6765 6766 6770 6771 6780 6781 12 . 11 . 90 Official Journal of the European Communities No L 312/33 CN code Table Additionalcode Notes Positive Negative Germany DM Nether ­ lands F1 Spain Pta United Kingdom £ Belgium/ Luxem ­ bourg Bfrs/Lfrs Denmark Dkr Italy Lit France FF Greece Dr Ireland £ Irl Portugal Esc \ \ \  100 kg   l 6785 Il 3,286  6786 3,286  679x Il 0,084  6808 \ 0,084  6809 0,084  \ 6818 Il 0,084  6819 Il 0,084  Il 682x \\ 0,084  \ 6830 0,084  6831 Il 0,084  6838 Il 0,178  684x Il 0,178  Il 68 5x Il 0,178  686x \\ 0,285  687x 0,285  Il 690x Il 0,394  Il 691x Il 0,394  Il 694x Il 0,562  695x 0,562  696x II 0,814  697x Il 0,814  Il 698x Il 1,264  699x IlI 1,264 (*) If the goods contain butter reduced in price under the Regulation indicated in Table 7 of Chapter 4 of the additional codes, the amount indicated in additional code 7xxx shall be reduced, for formula A and formula C products, by the amount indicated in additional code 5xxx and, for formula B products, by that indicated in additional code 6xxx. The additional code to be declared will be 5xxx or 6xxx as appropriate (x representing any figure from 0 to 9). (*) See the additional codes related to the contents of the goods by weight of, respective milkfat, milk proteins, starch/glucose, and sucrose/invert sugar/isoglucose. These codes are mentioned in Annex I to the TARIC in the tables of Chapters 17, 18 , 19 and 21 . The numbers of the tables are mentioned above in the column 'Table'. The tables are reprinted (OJ No L 122, 14. 5 . 1990, p. 48) without prejudice to any later modification of the TARIC. NB: For the application of the additional code : Starch/Glucose The content of the goods (as presented) in starch, its degradation products i.e. all the polymers of glucose, and the glucose, determined as glucose and expressed as starch (on a dry matter basis, 100 % purity; factor for conversion of glucose to starch : 0,9). However, where a mixture of glucose and fructose is declared (in whatever form) or is found to be present in the goods, the amount of glucose to be included in the above calculation is that which is in excess of the fructose content of the goods. Sucrose/Invert Sugar/Isoglucose The content of the goods (as presented), in sucrose, together with the sucrose which results from expressing as sucrose any mixture of glucose and fructose (the sum of the amounts of these two sugars multiplied by 0,95), which is declared (in whatever form) or found to be present in the goods. However, where the fructose content of the goods is less than the glucose content, the amount of glucose to be included in the above calculation shall be an amount equal, by weight, to that of fructose. Note : In all cases, where a hydrolysis product of lactose is declared, and/or galactose is found to be present among the sugars, then the amount of glucose equal to that of galactose is deducted from the total glucose content before any other calculations are carried out. Milk proteins Milk proteins, excluding those contained in the whey, casein and/or caseinates, added to the product. No L 312/34 Official Journal of the European Communities 12 . 11 . 90 ANNEX II Monetary coefficients Products Member States I Germany Netherlands UnitedKingdom Belgium/ Luxem ­ bourg Denmark Italy France Greece Ireland Spain Portugal  Beef and veal  Milk and milk products  Pigmeat  Sugar  Cereals  Eggs and poultry and albumins  Wine  Processed products (Regulation (EEC) No 3033/80):  to be applied to charges  to be applied to refunds :  cereals  milk  sugar  Jams and marmalades (Regulation (EEC) No 426/86)  Olive oil sector   1,042 1,013 1,013 . 1,010 1,042 1,013 1,042 1,013     1,146 1,146 1,016 1,016 1,068 1,146 1,016 1,146 1,016  0,965 0,971 0,979 0,975 0,971 0,975 0,971 0,979 